Citation Nr: 1144771	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-03 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to November 1978, from December 1990 to May 1991, from February 2003 to May 2003, and from October 2004 to January 2006.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO denied service connection for PTSD.  In September 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in November 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2008.

In October 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

The Board notes that the Veteran was previously represented by The American Legion.  However, in April 2011, the RO received from the Veteran an Appointment of Individual as Claimant's Representative (VA Form 21-22a) designating private attorney J. Michael Woods as his representative.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran has alleged an in-service stressor related to fear of hostile military activity that is consistent with the circumstances of his service, and the record includes competent opinion suggesting that such stressor is sufficient to support a diagnosis of PTSD, and that there exists a link between this stressor and the Veteran's symptoms.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a medical diagnosis of the disorder.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

Under the legal authority in effect at the time the Veteran filed his claim for service connection for PTSD, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determined that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement was accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the circumstances under which VA will accept credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.  

The July 2010 amendment of 38 CFR § 3.304(f) eliminates the requirement for evidence corroborating the occurrence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and that the Veteran's symptoms are related to the claimed stressor.  The amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault.

Regarding the first requirement for service connection for PTSD under 38 C.F.R. § 3.304(f)-diagnosis of the disability in accordance with the DSM-IV criteria-the Veteran has been diagnosed with service-related PTSD, as reflected, by example, in an April 2006 statement from a VA physician at the Neuropsychology Clinic, who indicated that the Veteran was treated for PTSD.  Continued VA outpatient treatment records note diagnosis and treatment of PTSD.  Reports of July 2006 and November 2007 VA psychiatric examinations also indicate a diagnosis of PTSD, and reflect that the diagnosis was rendered in accordance with the diagnostic criteria for the condition set forth in the DSM-IV and detailed clinical interview and mental status examination.  Thus, the remaining questions are whether there exists a link between a claimed in- service stressor and the Veteran's symptoms, and whether there is credible evidence that the in-service stressor occurred.

Regarding the second criterion of 38 C.F.R. § 3.304(f), the Board notes that, during psychiatric evaluations, in various written statements, and in his October 2008 DRO hearing testimony, the Veteran has reported several essential stressors during his active duty service.  He claimed that he served as a convoy commander in Kuwait during Operation Iraqi Freedom from December 2004 to December 2005.  He reported that he delivered supplies to Iraq and that the convoys were under constant threat of road bombings and improvised explosive devices (IEDs), and that the convoys were frequently required to stop to clear the road of IEDs.  He reported that he feared for his life during these missions.  In addition, he indicated that he witnessed three soldiers killed as the result of a humvees accident along the convoy.  The Board also notes that the Veteran's service treatment records include a post-deployment report, dated in December 2005 on which the Veteran indicated that he saw someone wounded, killed, or dead during his deployment, and that he also experienced symptoms of nightmares, avoidance, and guardedness for which he was interested in seeking treatment.  

The Veteran also submitted a Department of Defense Report noting the death of three soldiers who were conducting convoy operations in Al Taji, Iraq in October 2005.  The report indicates that an 18-wheel tractor trailer struck the rear of the humvee, starting a fire and causing ammunition to detonate.  While these soldiers were not members of the same unit, the Veteran has indicated that his unit frequently joined convoys comprised of other units.  

The Veteran's service personnel records reflect that the served as a convoy commander with the 942nd Transportation Company in Camp Arifjan, Afghanistan, from December 2004 to December 2005.  An awards recommendation report notes that the Veteran served on approximately 42 convoy missions in support of Operation Iraqi Freedom.  He was awarded the Army Commendation Medal as well as the Global War or Terrorism Expeditionary Medal and Service Medal.  

On this evidence, the Board finds that the Veteran's claimed stressor associated with enemy attack while on convoys-clearly related to his fear of hostile military activity-appears to be consistent with the places, types, and circumstances of the Veteran's service.  Thus, consistent with recent regulatory amendments, the Board finds that the Veteran's lay assertions may be accepted as sufficient evidence of this stressor's occurrence.

The Board further notes that in this case, competent evidence tends to suggest that there exists  a link between the verified stressor and the Veteran's PTSD.  On VA examination in July 2006, the Veteran reported in-service stressors of constant threats of convoy attacks or IED attacks during his deployment.  The examiner diagnosed PTSD, indicated that the Veteran reported a stressful event that occurred during service, and opined that it as least as likely as not that his current symptoms are related to his combat experiences.  On VA examination in November 2007, the Veteran again reported that he experienced PTSD symptoms related to the stressful convoy missions.  No other stressors were discussed on examination.  Again, the examiner diagnosed  PTSD, which she opined is as likely as not related to his reported in-service experiences.  

Thus, the examiners attributed the Veteran's PTSD, and symptoms associated therewith, at least in part, to his being subject to enemy attack or IEDs on convoy-a stressor which the Board deems is verified by the record.  While the record includes no medical opinion that the Veteran has PTSD as a result of the enemy attacks on convoy, alone, such is certainly plausible, given the nature of those experiences.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to particularly include the noted lay and medical evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f),  are met.



ORDER


Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


